DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




1.	Claims 30 is rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter directed to transitory propagation signals per se. The claimed invention recite “A computer-readable medium” which covers forms of non-transitory tangible media and transitory propagation signals per se in view of the ordinary and customary meaning of computer program distribution media. See 1351 OG (02/23/2010), “Subject Matter Eligibility of Computer Readable Media”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-9, 11-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Clevorn (US 2018/0083664) in view of Oshita (US 2018/0048336).

3.	As per claim 1, Clevorn teaches a method of wireless communication at a user equipment (UE), comprising: operating via a first antenna set of a plurality of antenna sets, the first antenna set including a first communication path (Clevorn, ¶0012 0013); determining to operate via a second antenna set of the plurality of antenna sets based on whether one or more antenna switching diversity (ASDiv) criteria is satisfied (Clevorn, ¶0016); selecting at least one second communication path for the second antenna set based on the one or more ASDiv criteria (Clevorn, ¶0016. Furthermore, it is well known in the art to switch between communication paths in order to improve the quality and reliability of communicated signals -see Oshita US 2018/0048336 for example ¶0007. Therefore, taking the combined teaching of Clevorn and Oshita as a whole, it would have been well-known and/or obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving the quality and reliability of communicated signals.); and operating via the second antenna set over the select at least one second communication path (Clevorn, ¶0016 0017).

4.  Claims 14, 27 and 30 are similarly analyzed as claim 1 for obviousness reasons discussed above. 

5. As per claim 2, Clevorn in view of Oshita teaches the method of claim 1, further comprising: maintaining operation via the first antenna set over the first communication path when the ASDiv criteria is not satisfied (Clevorn, ¶0030).
6.  Claims 15 and 28 are similarly analyzed as claim 2 for obviousness reasons discussed above. 
	
7. As per claim 3, Clevorn in view of Oshita teaches the method of claim 1, further comprising: configuring the at least one second communication path based on at least one of sounding reference signal (SRS) interruption, front end path loss, or a communication path having cascaded cross-switches (Clevorn, ¶0022).
8.  Claims 16 and 29 are similarly analyzed as claim 3 for obviousness reasons discussed above. 

9. As per claim 4, Clevorn in view of Oshita teaches the method of claim 3, wherein the at least one second communication path is a radio frequency (RF) front end path (Oshita, ¶0006).
10.  Claim 17 is similarly analyzed as claim 4 for obviousness reasons discussed above. 
11. As per claim 5, Clevorn in view of Oshita teaches the method of claim 1, further comprising: measuring a communication blockage of at least one of the first antenna set or the second antenna set (Clevorn, ¶0022).
12.  Claim 18 is similarly analyzed as claim 5 for obviousness reasons discussed above. 
13. As per claim 6, Clevorn in view of Oshita teaches the method of claim 5, further comprising: adjusting the ASDiv criteria based on the communication blockage of at least one of the first antenna set or the second antenna set (Clevorn, ¶0022).
14.  Claim 19 is similarly analyzed as claim 6 for obviousness reasons discussed above. 
15. As per claim 7, Clevorn in view of Oshita teaches the method of claim 1, further comprising: determining whether the ASDiv criteria is satisfied (Clevorn, Fig. 6 item 610 620).
16.  Claim 20 is similarly analyzed as claim 7 for obviousness reasons discussed above. 
17. As per claim 8, Clevorn in view of Oshita teaches the method of claim 1, wherein the at least one second communication path is selected based on at least one of: reducing front end path loss, reducing SRS interruption, or avoiding paths having cascaded cross-switches (Clevorn, ¶0022).
18.  Claim 21 is similarly analyzed as claim 8 for obviousness reasons discussed above. 
19. As per claim 9, Clevorn in view of Oshita teaches the method of claim 1, wherein the UE is operating in an evolved universal terrestrial access network (E-UTRAN) new radio dual connectivity (ENDC) mode (Clevorn, ¶0039).
20.  Claim 22 is similarly analyzed as claim 9 for obviousness reasons discussed above. 
21. As per claim 11, Clevorn in view of Oshita teaches the method of claim 1, wherein the at least one second communication path is at least one transmit path or at least one receive path (Clevorn, Fig. 1 item 100).
22.  Claim 24 is similarly analyzed as claim 11 for obviousness reasons discussed above. 
23. As per claim 12, Clevorn in view of Oshita teaches the method of claim 1, wherein the criteria is associated with at least one of a sounding reference signal (SRS) interruption, a front end path loss, or a communication path having cascaded cross switches (Clevorn, ¶0022).
24.  Claim 25 is similarly analyzed as claim 12 for obviousness reasons discussed above. 
25. As per claim 13, Clevorn in view of Oshita teaches the method of claim 1, wherein the first antenna set corresponds to a top portion of the UE and the second antenna set corresponds to a bottom portion of the UE (Clevorn, Fig. 1 item 110).
26.  Claim 26 is similarly analyzed as claim 13 for obviousness reasons discussed above. 
27.	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Clevorn (US 2018/0083664) in view of Oshita (US 2018/0048336), and further in view of Raghuram (US 2020/0045762).

28.	As per claim 10, Clevorn in view of Oshita teaches the method of claim 1 (see claim 1). While Clevorn in view of Oshita doesn’t explicitly mention, Raghuram teaches wherein the UE is operating in a new radio (NR) dual connectivity (NRDC) mode, wherein a radio access technology (RAT) of a first connectivity leg is NR and a RAT of a second connectivity leg is NR (Raghuram, ¶0051). Therefore, taking the combined teaching of Clevorn, Oshita and Raghuram as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to be able to transmit in different configuration as needed for the benefit of improving the quality and reliability of communicated signals.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637